 SWANSON-NUNN ELECTRIC CO.Swanson-Nunn Electric Company,Inc. and Chauf-feurs, Teamsters,and Helpers Local 215 a/w Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case 25-CA-4908April 25, 1973DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSKENNEDY ANDPENELLOOn September 21, 1972, Administrative Law JudgeIrving M. Herman issuedthe attached Decision in thisproceeding. Thereafter, the Respondentfiled excep-tions anda supporting brief, and the General Counselfiled a brief in support of the Administrative LawJudge'sDecisionand a responseto Respondent's ex-ceptions and acquiescence in certainportions of theAdministrative Law Judge'sDecision.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoardhas delegated its au-thority in this proceedingto a three-member panel.The Board has considered the record and the at-tached Decision in light ofthe exceptionsand briefsand has decided to affirmthe rulings,findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order .2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Swanson-Nunn ElectricCompany, Inc., Evansville, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.iThe Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge in connection with his findings that ForemanLottes' interrogation of employees violated Section 8(a)(l) of the Act. It isthe Board's establishedpolicynot to overrule an Administrative Law Judge'sresolutions with respect to credibility unless the clear preponderance of allof the relevant evidence convinces us that the resolutions were incorrectStandard Dry Wall Products, Inc,91NLRB 544, enfd. 188 F 2d 362 (C.A3).We have carefully examined the record and find no basis for reversinghis findings.2The Administrative Law Judge found that Respondent's decision to with-hold wage increases until resolution of a pending unfair labor practice chargedid not violate the Act Inasmuch as the General Counsel failed to fileexceptions to that finding, we adoptpro formatheAdministrative LawJudge's recommendation that the complaint be dismissed with respect tosuch allegations.DECISIONSTATEMENT OF THE CASE213IRVING M. HERMAN,AdministrativeLaw Judge:This casewas tried before me at Evansville,Indiana, onJuly 25,1972.' Thecharge was filed by theUnion on April 25 andamended May 25, and the complaint issued May 26. Theprimary issues are whether Respondent(a) unlawfully inter-rogated its employees and promised them benefits to dis-couragetheirsupportfortheUnion,and (b)discriminatorilywithheld apromised wage increase fromemployee David Buchanan, in violation of Section 8(a)(1)and (3)of the National Labor Relations Act, as amended(29 U.S.C. Sec.151 et seq.),herein calledthe Act.Uponthe entire record,including my observation of thewitnesses,and after due consideration of the briefs filed onbehalf of the General Counsel and the Respondent 2 I makethe following:FINDINGS AND CONCLUSIONS1.RESPONDENTS BUSINESSThe complaint alleges,the answer admits, and I find thatRespondent is an Indiana corporation,engaged in the con-struction industry as an electrical contractor and in themanufacture and repair of commercial electrical compo-nents,with its principal office and place of business at Ev-ansville,Indiana; that its annualdirectpurchases from outof State exceed the valueof $50,000 as do its direct out-of-State sales; and that Respondent is an employer engaged incommerce within the meaning ofthe Act.11.THE LABOR ORGANIZATION INVOLVEDThe complaint also alleges,the answer admits, and I findthat the Charging Union is a labor organization within themeaning ofthe Act.IiiTHE UNFAIR LABOR PRACTICES ALLEGEDA. The Union'sOrganizational CampaignThe instant campaign to organize the employees ofRespondent'smotor shop3commenced in earlyApril .4 TheUnion obtainednumerous signed authorization cards onApril 12 and13, and wrotethe Company on April 14, de-manding recognition.Respondent received the demand thefollowing day.On the 17th the Unionfiled a representationpetition,and onApril21Respondent wrotetheUnioniAll dates arein 1972.2Charging Party,though representedby counselat the hearing,filed nobrief3Unit employees number about 15 to 174 Respondent has maintained contractual relations with a number of un-ions representing its employees in units other than that here involved. A fewyearsago one of such unions attempted to organize the instant unit but losta Board-conducted election.Thereis no evidence of active company opposi-tion to that aborted effort.5Case 25-RC-4998. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDrejecting the latter's demand on the ground that the mattercould better be resolved by a Board election.B. Respondent's Reaction1.The interrogationFour unit employees testified that the motor shop fore-man, Lottes, an admitted supervisor and vice president ofthe Company, interrogated them concerning the Union.David Buchanan stated that aroundApril20, when he wentto Lottes' office to request a wage raise, Lottes asked himif he knew about the Union and whether he thought it woulddo him any good. Kenneth Ayers testified that at about thesame time he visited Lottes' office to tell him that someonewas trying to organize for the Union but that it was not he,that Lottes asked him who it was, and whetheritwas some-one upstairs or downstairs, and that he replied he did notknow but thought it was from upstairs. Shortly thereafter,accordingto Ayers,he attended a union meeting and soreported to Lottes the next day, whereupon Lottes askedhim how many had been present; and when he said therewere four, Lottes asked him to identify them, which he did.William G. Burns testified that he reportedin atLottes'office following a service call about the middle of April, aday or two after signing a union card.He mentioned theUnion to Lottes who then asked him who had started thecampaign.Burns replied that he would rather not tell. Burnsasked if he (Burns) could do anything to stop the drive, andLottes replied it was not his place to advise Burns aboutthat.Mike Villines stated that about April 20 he went to Lottes'office to get some orders and that Lottes told him to sitdown and asked him whether he knew anything about theUnion. Villines replied that he had signed a card, whereup-on Lottes "told [him] about the Union," saying he was notmaking any threats but that if the Union came in Villineswould no longer go out on runs or continue to perform anyother duties than those confined to his own classification asa motor mechanic .6Lottes testified that on April 14 (a Friday), employeeBurns had sought to talk to him about whether he was tobe laid off, and that Lottes replied in the negative; thatBurns then asked if Lottes knew of the union activity, Lottessaid he did not, and Burns said he would by Monday; thatLottes then asked, "What union?" and Burns told him, add-ing that he thought nothing would come of it because it was"the wrongunion";and that Lottes asked how the otheremployees felt about it. Lottes further testified that Ayerscame into his office later, protesting that he had had nothingto do with organizing for the Union but thought he mightbe blamed because he had signed a card; that Lottes toldAyers he was a good worker and did not need the Union toprotect him, and asked Ayers who was spreading the rumorabout layoffs, "and whether it had been put tohim in con-junction with signing the pledge card"; and that Ayers vol-6 This isnot alleged in the complaint as an unlawful threat,nor does theGeneral Counsel's brief seek relief against threats as such The incident does,however, evidence a purpose to cause Villines'defection from the Union andhence theCompany's hostility tothe Unionunteered the information about who had attended the unionmeeting,that Lottes had not requested it.Lottes testified additionally that he had merely askedVillines whether he was aware of the layoff rumors, and thathe had made a similar inquiry of Buchanan. Lottes didadmit, however, asking Buchanan if he thought the Unionwould benefit him.On cross-examination, Lottes conceded he had talked toeight or nine employees about the Union, that they had notinitiated all the conversations, and that he had asked them,.,as a more or less fellow employee," how they felt about aunion inthe shop.The above-named employees impressed me as crediblewitnesses corroborating each other in essential detail in re-spect to the alleged interrogation.In fact one of them,Burns, indicated his own disenchantment with the Unionwhile giving some of the most telling evidence against Re-spondent. Although Lottes testified that his inquiries ofthese employees related to their awarenessvel nonof a layoffrumor, and he specifically denied asking Burns who hadsigned union cards or who had started the Union, or askingAyers to identify the participants at the union meeting, hedid admit asking Burns how the other employees felt aboutthe Union, and asking Buchanan if he thought the Unionwould help him. And later, on cross-examination, he admit-ted that "as a more or less fellow employee" he had askedsome eight or nine employees in all about their attitudestoward the Union.In sum, therefore, the record shows a pattern of interroga-tion into the origin of the union campaign and the identityof its supporters by the employees' foreman, an acknowl-edged supervisor and vice president of the Company, whohad manifested his opposition to the Union,7 with no show-ing of legitimate purpose or assurance against reprisal. Suchconduct "by its very nature tends to inhibit employees in theexercise of their right to organize."Engineered Steel Prod-ucts,188 NLRB 298; see alsoKochEngineeringCompanyInc.,155 NLRB 1272, 1273. Lottes misconceived the natureof his position. He was not a fellow employee, even "moreor less," but a senior official of the employer, "any attemptby [whom] to ascertain employee views and sympathies re-garding unionism generally tends to cause fear or reprisalin the mind of the employee if he replies in favor of union-ism and, therefore,tends to impinge on his Section 7 rights."Struksnes Construction Co.,165 NLRB 1062; seeBig ThreeIndustries, Inc.,192 NLRB 370;Roy Thomas and JamesThomas,d/b/a Thomas Markets,191NLRB 371.Respondent contends that interrogationper sedoes notviolate the Act and, citingBurke Golf Equipment Corp. v.N.L.R.B.,284 F.2d 943 (C.A. 6, 1960), urges that the evi-dence establishes a friendly relationship between it and itsemployees, the absence of hostility toward labor unions ortoward the exercise of Section 7 rights, and that whateverinterrogation occurredhere 8was not for the purpose ofrBy hisadmitted statementto Ayersthat he did not need the Union toprotect him, and by his statement to Villines concerning the latter's loss ofruns if the organizing drive succeededsRespondent argues preliminarily that no interrogation occurred, con-tending that Vice PresidentLottes shouldbe credited over employees Ayersand Burns.and that Buchanan admitted thatLotteshad not asked him whogave him a union card,who was behind theUnion, orif he had attended any SWANSON-NUNN ELECTRIC CO.215inducing abandonment of the right to union representation.There can be no quarrel, of course, with the contentionthat interrogation does not violate the Actper se. Blue FlashExpress, Inc.,109 NLRB 591. The General Counsel does notargue otherwise. What he specifically contends is that "theattendant circumstances surrounding the interrogations"necessarily coerced the employees notwithstanding the out-wardly friendly appearance of the discussions. I find amplesupport for this contention in the record. The interrogationwas systematic, was conducted on an individual basis byCompany Vice President Lottes in his office, in a context ofLottes' indications of opposition to the Union. Moreover,and quite significantly, the instant case, unlikeBurke Golf,supra,involves inquiries aimed at ascertaining from theirfellows the identity of those employees responsible forbringing the Union in and of other participants in the cam-paign. "The Board holds . . . that interrogation which seeksto place an employee in the position of acting as an informerregarding the union activity of his fellow employees is coer-cive." A bex Corporation,162 NLRB 328, 329. And "the factthat such interrogation was made in a casual manner duringa friendly conversation does notlessenits unlawful effect."Ibid.9As the Court pointed out in the lead case ofBourneCo., supra,fn. 9, in which the interrogation was held not tohave exceeded permissible bounds, "The informationsought was quite general. `How is the union doing?"Are theemployees for the Union?' rather than specifically `Who arethe ring leaders?T 'Who has joined?' etc." 332 F.2d at 48.Interrogation of the latter type is thus not "innocuous" andrequires justification. SeeN.L.R.B. v. Welsh Industries, 385F.2d 538, 540 (C.A. 6, 1967). Here there was no attempt tojustify, Respondent simply denying that such questions hadbeen asked.1°I accordingly find Lottes' interrogation of the employeesto have violated Section 8(a)(1) of the Act.2.The promisedwage increaseand its withdrawalDavid Buchanan, who had been hired in 1966, spent 3years on military service before returning to the Companyearly in January 1972. On his return his starting wage was$2.50 an hour, which was raised later that same month tounion meetings.Ihave already made contrary findings,but that apai t, suchcontention entirely overlooks Villines'testimony that Lottes asked him if heknew anything about theUnion,Buchanan's testimony that Lottes asked himif he knew about the Union and whether he thought it would dohim any good(admittedby Lottes),and of course Lottes'further admissions that he hadasked eight or nine employeeshow theyfelt about the Union and specificallyasked Burns how the other employees felt about it, all of which establishedat least that some interrogation occurred.9 By thesame token,Respondent's good relations with other labor organi-zations in other areas of its business,even if known tothemotor shopemployees,would not dissipate the coercive effect. It is noted in this connec-tion that at least one of the employees so interrogated, Burns, refused todisclose the information sought. SeeBonnie Bourne,d/b/a Bourne Co. vN.L R. B.,332 F.2d 47, 48 (C.A. 2, 1964).10 BriggsIGA Foodhner,146 NLRB 443,also reliedon byRespondent, issimilarlyinapplicable.The Board there found no violation on a straightapplication of itsBlue Flashrule. The interrogation there was precipitated bya claimof majority,and the employer communicated to the employees itspurpose ofverifying that claim,simultaneously assuring them against recri-mination.$2.75 at Buchanan's request. On April 20, Buchanan re-quested a further increase. Lottes invited him to his officeto discuss it, and they met there the next day, a Friday."According to Buchanan, Lottes agreed to give him the raise,effective the following Monday, and an additional one 3months later, but then questioned him concerning theUnion, as described above, learning that Buchanan hadsigned an authorization card, and said, "You will get theraise unless the Union messes me up." When Buchanan didnot receive the raise in his pay on May 5, he asked Lotteswhy and Lottes replied, again according to Buchanan, thatthe promise had been conditioned on the Union's not"mess[ing] him up."Lottes testified he had promised the raise, "providing theUnion did not interfere in the contract or negotiations, oranything to that effect." And the Company's asserted rea-son for not fulfilling this promise, according to both Lottesand Respondent's president, Buttrum, was the superveningfiling of the instant charge which alleged in part the givingof wage increases since the filing of the representation peti-tion.Disavowing any antiunion motive, Buttrum testifiedthat this decision had been made on advice of counsel andapplied throughout the motor shop.The General Counsel views the evidence as establishinga promised raise conditioned on cessation of the union ac-tivity, and the withholding of the raise because of the failureof the condition. I do not find the argument convincing.Even assuming that Lottes used the phrase "mess up" ratherthat "interfere" (which term appears twice in Buchanan'sown testimony), it is not inconsistent with Respondent'sposition that the Union's selection as bargaining representa-tive in the then pending representation proceeding couldconceivably lawfully inhibit unilateral wage action, at leastin respect to that portion of the raise that was not due untilJuly.The filing and service of the charge precluded a fair testof the issue which might otherwise have been presentedcleanly by a failure to grant the April portion of the prom-isedraise.Such a failure, absent the charge, would at leasthave rendered relevantThe Food Mart,158 NLRB 1294,1300-1, and other related cases cited by the General Coun-sel,12 By alleging in the charge, however, the giving of wageincreases to some employees in an attempt to undermine themajority status of the Union, the posture of the matterchanged so that Respondent does not even contend, as theGeneral Counsel would have it, that it was "prohibited fromputting a wage increase into effect during the course of anorganizational campaign." Instead, Respondent asserts thatitdecided to give no raises at all in the motor shop untilresolution of the pending charge specifically attacking thegranting of wage increases. I find the evidence insufficient,in the circumstances, to disprove this asserted motive. Nor,in the context of the' charge, can the withholding of theincrease be found to have reasonably tended to coerce theemployees. I conclude, accordingly, that Respondent didnot violate the Act either by the promise or the withholdingof a wage increase to Buchanan.11This was 6 daysafter Respondent's receipt of the Union's bargainingdemand,4 days afterthe filingof therepresentation petition,and 4 daysbefore the filing of the original charge herein.12But, Cf.,Paradise Bowl-O-Mat, Inc,180 NLRB 699 216DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engagedin commercewithin themeaning ofSection 2(2), (6), and (7) of the Act.2.The Union is a labor organization withinthe meaningof Section 2(5) of the Act.3.By coercively interrogating its employees concerningunion activities, Respondent has violated Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practicesaffect commercewithin themeaning ofSection 2(6) and (7) of the Act.6.Respondent has not violated the Act by promising awage increase to, or withholding it from, David Buchanan.REMEDYdays of the Order, what steps Respondent has taken tocomply herewith.IT IS FURTHER ORDERED thatthe complaint be dismissedinsofar as it alleges violationsof the Act not specificallyfound.17 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderhereinshall, as providedin Sec 102 48of the Rules and Regulations,be adopted by the Boardand become itsfindings,conclusions, and Order,and allobjectionsthereto shall be deemedwaived for all purposesi4 In the event that the Board'sOrder isenforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of theNational LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board "In order to remedy the unfair labor practices found here-in,my recommended Order will require Respondent tocease and desist therefrom, and, in view of the systematicnature of the conduct, to refrain from anylike or relatedinfringement upon the Section 7 rights of its employees. Inorder to effectuate the policies of the Act Ishall also recom-mend the usual posting ofnotices.Upon the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby recommend the following:ORDER 13Respondent, Swanson-Nunn Electric Company, Inc., itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating any of its employees con-cerning their or their fellows' union activities, views, or sym-pathies.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary to ef-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively question any of our employ-ees about their unionactivities, views, or sympathies,nor will we question any of our employees about theunion activities,views, or sympathies of any of theirfellow employees.WE WILL NOT in any like or relatedmanner interferewith the right of our employeesto engage in organiza-tional activity or collective bargaining or torefrainfrom such activities.SWANSON-NUNN ELECTRICCOMPANY, INC(Employer)fectuate the policiesof the Act:DatedBy(a) Post at its place of business at Evansville,Indiana,copies of the attached notice marked"Appendix." 14 Copiesof said notice,on forms provided by the Regional Directorfor Region 25, after being duly signedby anauthorizedrepresentative of Respondent,shall be posted by Respon-dent immediately upon receipt thereof,and be maintainedby it for 60consecutive days thereafter,in conspicuousplaces,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defacedor coveredby any othermaterial.(b)Notify theRegional Director in writing,within 20(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice, 614 ISTACenter,150 W. MarketStreet,Indianapolis,Indiana 46204,Telephone317-663-8921.